DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant's election with traverse of Group I, claimed in claim 1-5 in the reply filed on 4/28/21 is acknowledged.  The traversal is on the grounds that the restriction is not proper and the Groups I-III should be examined together. Applicants argue that the Boyd et al. discloses stimulating the immune system through thymus reactivation. Applicants argue that the intended purpose of Boyd et al. is to inhibit sex steroid production. Applicants argue that the addition of a sex hormone would render the method of Boyd et al. unsatisfactory for its purpose. Applicants further argue that Boyd et al. and Garcia-Gomez is incompatible.  This is not found persuasive for the reasons presented in the 103 rejection below. The combined references of Ljungbland et al. and Boyd et al. make obvious treatment of intracellular infections with a combination of GnRH and a sex hormone. 

Claims 3 and 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-2 and 4-5 read on the elected Group I and species and are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment and prevention of M. tuberculosis and P. yoeli with GnRH or GnRH analog and a sex hormone, does not reasonably provide enablement for treatment of all intracellular bacterial, intracellular protozoal or intracellular fungal infections.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention and (2) The Breadth of the claims
	Claim 1 (dependent claims 1-2 and 4-5)is drawn to a method of treating or preventing an intracellular infection, comprising administering an effective amount of GnRH or a GnRH analog in combination with a sex hormone, wherein the intracellular infection is selected from the group consisting of bacterial ,protozoal and fungal infections. 
	The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 1 is drawn to treatment and prevention of all intracellular bacteria, protozoan and fungal infections. 

(3) The state of the prior art and (5) The predictability or unpredictability of the art
The prior art is enabling for treatment and prevention of M. tuberculosis and P. yoelii with GnRH or GnRH analog (please see 103 rejection below). 
However, there is a great number of bacteria, protozoa and fungal infections. For example, the CDC lists a large number of fungal diseases that cause disease (https://www.cdc.gov/fungal/diseases/index.html accessed 5/21/21). It would be highly unlikely and require undue experimentation to test whether GnRH and GnRH analog in combination with any sex hormone would be able to treat and prevent all fungal infections. 
With respect to bacterial infections, Doron (“Bacterial infections: Overview”; International Encyclopedia of Public Heatlh, 2008:273-282) teaches that bacteria are ubiquitous and bacterial resistance to antimicrobials is a rapidly growing problem with potentially devastating consequences (Introduction). Doron teaches that new species and new variants of familiar species continue to be discovered, particularly as we intrude into new ecosystems (Introduction). Doron also teaches that host factors are critical in determining whether disease will develop following transmission of a bacteria agent, such as genetic makeup, nutritional status, age, duration of exposure to the organism and coexisting illness (last para of Introduction). Importantly the National Institute of Health (https://www.niaid.nih.gov/research/antimicrobial-resistance-threats 2/11/20) teaches that a number of pathogen are increasingly resistant to existing antibiotics and antifungals. For example, the NIH states that N. gonorrheae has developed resistance to nearly ass antibiotics used for treatment, making it harder to cure. It would be highly unlikely and require undue experimentation to test if GnRH or analogs thereof in combination with a sex hormone could prevent and treat all bacterial infections.
Therefore, if one considers all of the bacteria, protozoa and fungal species known in the art and the fact that some pathogens are resistant to treatment, it would be highly unpredictable and require undue experimentation to test is GnRH or analogs thereof in combination with a sex hormone could prevent and treat all bacterial, protozoan and fungal infections. Importantly, the prior art is silent regarding a single agent or a combination of agent for treatment of ALL the different claimed pathogens. 
Therefore, the state of the art at the time of the application is that the etiology and treatment/prevention of all bacterial, fungal and protozoan infections is challenging and complex. Adding to the complexity are the many different pathogens encompassed by “intracellular bacteria, protozoal and fungal infections”. 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, treating and preventing all bacterial, protozoal and fungal infections, the possibilities are vast. Each pathogen is distinct and it would be highly unpredictable given the art and the breadth of the claims to determine if GnRH or analogs thereof  in combination with a sex hormone can treat all bacterial, protozoal and fungal infections.
(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.

 

(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicants do not provide sufficient guidance or direction regarding the potential treatment and prevention of all bacterial, protozoal and fungal infections.
  Applicants provide theoretical examples of GnRH II compounds on intracellular bacteria and disclose “expected results”. There was no disclosure of treatment or prevention of gram negative and gram positive bacteria or fungal and protozoal infections. There was no disclosure of treatment and prevention of all bacterial, protozoal and fungal infections. 

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The instant breadth of the claim is broader than the disclosure, specifically, the instant claims are directed to the treatment and prevention of all bacterial, protozoal and fungal infections, but the specification, prior art or instant disclosure does not provide support for this. 
In conclusion, the instant application is enabled for the treatment and prevention of M. tuberculosis and P. yoelii with GnRH or analogs thereof in combination with a sex hormone, but is not enabled for the treatment and prevention of all bacterial, protozoal and fungal infections.
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ljungbland et al. (WO2009/145690, cited on IDS) in view of Boyd et al. (US2004/025980, cited on IDS). 
	Ljungbland et al. teach treatment of HIV/AIDs with concomitant administration of GnRH of GnRH analog with one or more sex hormones (Abstract). Ljungbland et al. teach that GnRH not only exhibits hormonal effects, but also stimulates the immune system (p. 2).  Ljungbland et al. state (p. 5-6):
	It is preferred that the period of administration of the GnRH or GnRH analog substantially overlaps the period of hormonal substitution, such as by more than 50 per cent, preferably by more than 85 per cent, even more preferred by more than 90 or 95' per cent. This combined administration allows to protect the patient from serious side effects of castration such as decreased libido, hot flushes, increased perspiration, increased hear rate, etc. In a male patient hormonal substitution is accomplished by administration of testosterone or an agent having a corresponding hormonal effect, such as a testosterone analog. In this application testosterone analogs are agents, in particular synthetic or semi-synthetic agents, that mimick the hormonal effect of testosterone. Preferred testosterone analogs comprise methyltestosterone and stanozolol.
	Ljungbland et al. teach GnRH analogs of the invention include leuprolide, triptorelin etc. (p. 8). 
	Ljungbland et al. does not teach GnRH in combination with a sex hormone for treatment of an intracellular bacterial, protozoal or fungal infections, however the teachings of Boyd et al. cure this deficiency.

Boyd et al. teach and claim treatment and/or prevention of disease or illness in a patient by stimulating a patient’s immune system through reactivation of the thymus (Abstract, claim 1). Boyd et al. teach that the disclosure provides methods for preventing and treating infection caused by an infectious agent. The GnRH induces both thymic regrowth and the production of new T cells, as well as increases activity of the T-cells to immune stimulation [0030].  Boyd et al. teach Example 12, wherein male mice are injected subcutaneously with Lupron (GnRH agonist) (chemical castration) [0423].  Boyd et al. teach that approximately 8 weeks following chemical castration, TB (Mycobacterium tuberculosis) the castrated mice are injected intramuscularly with TB/CFA emulsion [0425]. Boyd et al. teach the number of colony forming units in the spleen and lungs of the challenged and vaccinated mice is expected to be substantially lower than in negative control animals [0438]. Boyd et al. also teach Example 11, prevention of P. yoelli with Lupron [0399-0416]. As evidenced by instant claim 5, M. tuberculosis is an intracellular infection. Lupron is Leuprolide [0120].
	With respect to claims 1-2 and 4, it would have been obvious to a person of ordinary skill in the art to administer a sex hormone in combination with the GnRH agonist for prevention and treatment of M. tuberculosis or P. Yoelii as taught by Boyd et al. because Ljungbland et al. and Boyd et al. teach administration of GnRH or analogs stimulate the immune system. Importantly, Boyd et al. teach GnRH for treatment and prevention of M. tuberculosis and P. yoelii and Ljungbland et al. teach that the addition of a sex hormone reduces the serious side effects of the GnRH administration. Therefore, a person of ordinary skill in the art would be justified in administering the sex hormone (testosterone to males) in order to reduce side effect associated with GnRH administration.  There is a reasonable expectation of success because Ljungbland et al. teach treatment of adult males with HIV with GnRH and testosterone (Example 7-8, p. 14-15) and Boyd et al. teach examples of treatment and prevention of intracellular infections with GnRH analogs. 
	With respect to claim 5, in addition to M. tuberculosis and P. yoelii, Boyd et al. teach prevention and treatment of: Helicobacter pyloris, Borelia burgdorferi, Legionella pneumophilia, Mycobacteria sporozoites (sp.) (e.g. M. tuberculosis, M. avium, M. intracellulare, M. kansaii, M. gordonae), Staphylococcus aureus, Neisseria gonorrhoeae, Neisseria meningitidis, Listeria monocytogenes, Streptococcus pyogenes (Group A Streptococcus), Streptococcus agalactiae (Group B Streptococcus), Streptococcus (viridans group), Streptococcus faecalis, Streptococcus bovis, Streptococcus (anaerobic sps.), Streptococcus pneumoniae, pathogenic Campylobacter sp., Enterococcus sp., Haemophilus influenzae, Bacillus antracis, Corynebacterium diphtheriae, Corynebacterium sp., Erysipelothrix rhusiopathiae, Clostridium perfringens, Clostridium tetani, Enterobacter aerogenes, Klebsiella pneumoniae, Pasturella multocida, Bacteroides sp., Fusobacterium nucleatum, Streptobacillus moniliformis, Treponema pallidium, Treponema pertenue, Leptospira, and Actinomyces israelli. Cryptococcus neoformans, Histoplasma capsulatum, Coccidioides immitis, Blastomyces dermatitidis, Chlamydia trachomatis, Candida albicans. Plasmodium falciparum and Toxoplasma gondii [0101-0103]. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-11 and 13-20 of copending Application No. 16/479,520 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application claims treatment of the same patient population (intracellular infection) with GnRH and a sex hormone. The copending application claims the subject is a male and the sex hormone is testosterone or a synthetic testosterone. Therefore, the copending application anticipates the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/Examiner, Art Unit 1654